Order reversed upon the law and the facts, with costs, verdict  reinstated and judgment directed for plaintiff, with costs. Because of the great number of children coasting down' the hill on Seventy-fifth street, and across Colonial road, defendant testified that it was impossible to cross without injuring some of them. He testified that he did not attempt to cross, but stopped his car on Colonial road, south of Seventy-fifth street, and that it was there that the accident occurred. There is an abundance of evidence justifying the finding of the jury that the defendant attempted to cross, under the circumstances, and that the accident occurred in the middle of Seventy-fifth street. The questions of negligence and freedom from contributory negligence upon the part of plaintiff were fairly presented to the jury by the charge of the learned trial court, and we are of opinion that the verdict should not have been set aside and the complaint dismissed. Young, Lazansky, Hagarty, Seeger and Carswell, JJ., concur.